ON MOTION TO DISMISS APPEAL
LOTTINGER, Judge.
The plaintiffs-appellees herein have filed a motion in this Court to dismiss this appeal for the reason that this Court lacks jurisdiction to hear this appeal.
On February 7, 1972, an order was granted by this Court, ordering the defendant-appellant to show cause before this Court by briefs on or before the 28th day of February, 1972, why her appeal should not be dismissed at her cost. The defendant has failed to comply with said order.
Judgment was read and signed in this matter in open Court on June 8th, 1971.
Subsequently, on June 9th, 1971, the said plaintiffs applied for a new trial. This motion was argued before the Trial Court on June 21, 1971, and the matter was taken under advisement. On June 23, 1971, the Trial Court rendered its amended written reasons for judgment and on June 28th, 1971, an amended judgment was rendered, read and signed in open Court and on said date, June 28th, 1971, notice of this judgment was mailed to respective counsel.
On July 28, 1971, defendant moved for and was granted a devolutive appeal on the amended judgment of June 28, 1971, and *624same was made returnable to this Court on or before September 24, 1971, and bond was fixed at $600.00, notice of this appeal was mailed to respective counsel. Bond was filed in this matter on October 27, 1971.
For an appellant to perfect a devolutive appeal, he must first timely obtain an order therefor from the Court which rendered the judgment, C.C.P. Arts. 1974, 2087, 2121, and second, he must furnish the security therefor within 90 days as provided by C.C.P. Art. 2087. If the appeal bond has not been timely filed the Appellate Court has not obtained appellate jurisdiction over the case, see C.C.P. Art 2088. Now in the case at bar, since the appeal bond was not filed until October 27, 1971, obviously the bond was filed too late.
For the above and foregoing reasons, this Court has no jurisdiction to hear this appeal and this appeal is hereby dismissed at appellant’s costs.
Appeal dismissed.